Citation Nr: 0014523	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  97-09 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for anxiety reaction, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Scott B. Mexic, Counsel

INTRODUCTION

The veteran had active service from September 1943 to October 
1945.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 1996 rating decision of 
the Department of Veterans Affairs (VA) regional office in 
Nashville, Tennessee (RO).


FINDING OF FACT

Manifestations of the veteran's service-connected psychiatric 
disorder include anxiety, depression, increased dreams, and 
irritability.


CONCLUSION OF LAW

The criteria for an increased rating for anxiety reaction 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 4.126, Diagnostic Code 9400 (1996); 38 C.F.R. 
§ 4.130, Diagnostic Code 9400 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon review of the record, the Board concludes that the 
veteran's claim is well grounded within the meaning of the 
statute and judicial construction.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); 38 U.S.C.A. § 5107(a).  The VA 
therefore has a duty to assist the veteran in the development 
of facts pertinent to his claim.  In this regard, the 
veteran's service medical records, post-service private 
clinical data, and VA medical records have been included in 
his file.  Upon review of the entire record, the Board 
concludes that the data currently of record provide a 
sufficient basis upon which to address the merits of the 
veteran's claim and that he has been adequately assisted in 
the development of his case.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  
38 C.F.R. Part 4 (1999).  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
disorder in civilian occupations.  38 U.S.C.A. § 1155.  In 
considering the severity of a disability it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (1999).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

While this appeal was pending, the applicable rating criteria 
for mental disorders, were amended effective November 7, 
1996.  Compare 38 C.F.R. § 4.132, Diagnostic Code 9400 
(1996), with 38 C.F.R. § 4.130, Diagnostic Code 9400 (1999).  
However, in this case, the RO reviewed the veteran's claim 
under both the former and revised criteria before it sent the 
case to the Board, and it provided the veteran with both 
criteria in the statement of the case and supplemental 
statements of the case.  Accordingly, the Board concludes 
that the veteran will not be prejudiced by the Board's review 
of his claim on appeal because due process requirements have 
been met.  VAOGCPREC 11-97 at 3-4 (Mar. 25, 1997); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993); Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).

Where regulations change during the course of an appeal, the 
Board must determine, if possible, which set of regulations, 
the old or the new, is more favorable to the claimant and 
apply the one more favorable to the case.  VAOGCPREC 11-97 at 
1; Karnas, 1 Vet. App. at 312-13.  This determination depends 
on the facts of the particular case and therefore is made on 
a case-by-case basis.  VAOGCPREC 11-97 at 2.

The veteran's service-connected anxiety disorder is currently 
rated as 30 percent disabling.  Under the old criteria, a 30 
percent rating was warranted for definite impairment in the 
ability to establish and maintain effective and wholesome 
relationships with people, and psychoneurotic symptoms that 
resulted in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9400 (1996).  In Hood v. Brown, 4 Vet. App. 301 (1993), the 
Court stated that the term "definite" in 38 C.F.R. § 4.132 
was "qualitative" in character, whereas the other terms 
were "quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 C.F.R. § 7104(d)(1) (West 
1991).  In precedent opinion, dated November 1993, the 
General Counsel of the VA concluded that "definite" is to 
be construed as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOGCPREC 9-93 (Nov. 9, 1993).  

The next higher or 50 percent disability rating was warranted 
under the old criteria where the ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired and where by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  Id.  A 70 percent rating was provided when the 
ability to maintain effective or favorable relationships was 
"severely" impaired and when the psychoneurotic symptoms 
were of such severity and persistence that there was severe 
impairment in the ability to obtain and retain employment.  
Id.  A 100 percent rating was warranted when the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community, 
or when there were totally incapacitating psychoneurotic, 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior, or when the veteran was 
demonstrably unable to obtain or retain employment.  Id.; see 
Johnson v. Brown, 7 Vet. App. 95, 97 (1994) (holding that the 
criteria in 38 C.F.R. § 4.132 for a 100 percent rating were 
each independent bases for granting a 100 percent rating).

Under the old regulations, the severity of a psychiatric 
disability was based upon actual symptomatology, as it 
affected social and industrial adaptability.  38 C.F.R. 
§ 4.130 (1996).  Two of the most important determinants of 
disability were time lost from gainful work and decrease in 
work efficiency.  Id.  Great emphasis was placed upon the 
full report of the examiner, descriptive of actual 
symptomatology.  Id.  The record of the history and 
complaints was only preliminary to the examination; the 
objective findings and the examiner's analysis of the 
symptomatology were the essentials.  Id.  The principle of 
social and industrial inadaptability as the basic criterion 
for rating disability for the mental disorders contemplated 
those abnormalities of conduct, judgment, and emotional 
reactions which affected economic adjustment, i.e., which 
produce impairment of earning capacity.  38 C.F.R. § 4.129 
(1996).

Under the new criteria, a 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9400 (1999).  The next higher or 50 
percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  The revised criteria for a 70 percent 
rating contemplates occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective work relationships.  Id.  A 100 percent 
schedular rating may be assigned in cases where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

The veteran's service medical records reveal that he was 
hospitalized in June 1945, for "combat fatigue."  It was 
noted that the veteran was injured in combat and saw several 
of his buddies killed.  Symptoms at that time included 
increased startle response, tense, anxious, tremulous, 
insomnia, and night terrors.  

The veteran has not been hospitalized for his anxiety 
disorder since service.  A VA examination conducted in 1954 
reported that the veteran minimized his symptoms and 
suppressed his anxiety, which was visible by constant tremor 
of his hands.  He had a constructive and positive attitude 
toward his problems.  The diagnosis was anxiety reaction.  
The veteran began VA outpatient treatment in 1975, for an 
increase in psychiatric symptomatology.  A VA examination 
conducted in 1977, reported that the veteran was tense, 
perspired visibly, and had a noticeable tremor of the hands.  
The veteran stated that he was on medication for his 
nervousness.  The examiner stated that it was difficult for 
the veteran to tolerate more than a small amount of pressure 
without becoming anxious.  The diagnosis was anxiety 
reaction.  

VA outpatient treatment records from 1995 to 1996 report 
complaints of depression, irritability, crying episodes, 
anhedonia, and loss of energy and motivation.  A private 
medical record dated in September 1996, reported that the 
veteran's history of chronic "Anxiety-Depressive Syndrome" 
was "getting to Manic-Depressive State."  The physician 
stated that the veteran was becoming resistant to his 
psychotropic medication.  

A VA examination conducted in January 1997, reported 
complaints of increased anxiety and depression.  On mental 
status examination, it was noted that the veteran's voice was 
tremulous, he was hesitant, and had a noticeable stutter.  He 
could recall three of three objects at five minutes.  He had 
average to above average intelligence.  He was fully oriented 
and knew current events.  He was able to make change quickly 
and correctly from a dollar in his head.  Abstraction ability 
was adequate.  He had never been suicidal or homicidal and 
denied psychotic symptoms, such as delusions or 
hallucinations.  The diagnosis was generalized anxiety 
disorder and dysthymic disorder.  The examiner opined that 
the veteran's anxiety disorder periodically deteriorated into 
mild to moderate and chronic depression.  

VA outpatient treatment records dated in 1997 and 1998, 
reported an improvement in the veteran's mood with 
medication, with little evidence of depression.  In a March 
1997 personal hearing before the RO, the veteran and his 
spouse, testified on their increased marital tension and 
stress.  The veteran also reported he had increased dreams.  
In this hearing, the veteran related how he had reduced his 
social activities due to his increasing age and anxiety.  The 
veteran further reported that he had some memory loss and 
forgetfulness.  The veteran's spouse indicated that the 
veteran was not a particularly good driver, however he was 
still able to drive alone.  Both the veteran and his wife 
indicated that he had some difficulty in assisting with the 
household chores, but he did confirm that he was able to do 
some work around the house.

A VA examination conducted in January 1999, reported 
complaints of increased agitation and nightly dreams.  The 
veteran stated that he had recent and continued memory loss, 
and was under more stress from not being able to perform 
pleasurable activities due to his physical problems.  He 
noted that he liked to stay active and that his anxiety 
increased after his retirement in 1987.  It was noted that 
the veteran had been married 50 years and enjoyed his family 
and sports activities.  On examination, it was noted that the 
veteran was well groomed, pleasant, and cooperative, who 
appeared mildly anxious.  His speech was clear and concise.  
His thought processes were basically linear and logical, but 
often tangential, consistent with aging and possibly dementia 
due to strokes.  It was noted that the veteran "showed 
indications of delusional symptoms at this time."  His mood 
was anxious and occasionally depressed.  His affect was full 
and euthymic with frequent smiles.  The veteran was oriented 
to time, person, and place.  He knew the President's name was 
Clinton, but could not go beyond that.  There were no signs 
of concrete thinking and he was able to abstract 
appropriately.  He was able to spell "world" forwards and 
backwards.  The veteran was able to recall three out of three 
objects immediately, but after five minutes could only recall 
one out of the three.  He denied suicidal or homicidal 
ideation.  The diagnoses were generalized anxiety disorder 
and probable multi-infarct dementia.  The examiner opined 
that the veteran's complaints were chronic and mild.  It was 
noted that the veteran had opportunities to express symptoms 
other than chronic anxiety and increased dreams, but added 
that he had increased stress from his physical disabilities.  
It was noted that the veteran was coping well.  

After thoroughly reviewing the evidence on file, the Board 
concludes that an evaluation in excess of 30 percent is not 
warranted under either the old or revised criteria.  The 
evidence does not show that the veteran's ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired and where by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  Although he has not 
worked for a number of years, his industrial impairment, 
vis-a-vis his psychiatric disability, appears to be no more 
than definite.  The evidence shows that the veteran worked 
continually since service discharge until his retirement from 
the post office after 27 years.  His retirement in 1987 came 
as a result of his advancing age and was not a result of his 
service-connected disability.  The claims file indicates that 
marital stress notwithstanding, the veteran has been married 
50 years and enjoys his family.  There is no evidence of 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, frequent panic attacks, difficulty in 
understanding complex commands, impaired judgment, impaired 
abstract thinking, and difficulty in establishing and 
maintaining effective work and social relationships.  The 
medical evidence reports that the veteran was alert and 
oriented when examined, and was noted to function 
independently.  Although impairment to short and long term 
memory has recently been reported, the examiner noted that 
this was due to aging and possibly dementia due to strokes.  
Additionally, disturbances of motivation and mood were shown 
in 1995 to 1996; however, this symptom was alleviated with 
medication.  Delusions were reported at the time of the 1999 
examination, but were not shown to be persistent.  Examiners 
have classified the severity of the veteran's 
service-connected psychiatric disorder as mild to moderate.  
Accordingly, entitlement to a rating in excess of 30 percent 
for anxiety reaction is not warranted.

ORDER

Entitlement to an increased evaluation for anxiety reaction 
is denied.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


 

